Citation Nr: 0635167	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-09 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for the residuals of a fracture of the left femur, 
status post left total hip arthroplasty.  

2.  Entitlement to a disability rating in excess of 30 
percent for a varus deformity of the left leg, status post 
left total knee arthroplasty.

3.  Entitlement to service connection for peripheral 
neuropathy/radiculopathy in the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to April 
1959.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In January 2005, the Board 
remanded this case to the RO for additional development, 
which has been accomplished.  The case is now before the 
Board for further appellate consideration.  

As mentioned in the January 2005 Board remand, there are 
pending claims to reopen the matter of entitlement to service 
connection for pulmonary and back disorders.  These issues 
have not been addressed by the RO and are referred for any 
appropriate action.

Regrettably, the appeal must be, once again, REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In a statement received in April 2006, the appellant 
indicated that he wished to have a hearing with the 
"committee and/or review board to give personal testimony."  
It is not clear if he desires a hearing before the Board or 
the RO.  The RO should clarify this matter and make 
arrangements for the appropriate hearing.

In addition, the appellant has alleged that some of the 
evaluations regarding the hips and back were not sufficient 
and requests re-examinations.  It is specifically noted that 
he has alleged that he had shortening of the leg as a result 
of the service-connected hip disorder, which also impacted 
his back disability.  The medical evidence does document that 
he has had removal of bone and bone grafting.  The medical 
evidence, however, does not specify if there is any 
shortening of the lower extremity as a result of this.  

The Board also notes that the veteran has multiple scars 
associated with the left hip and left knee disorders, some 
with keloid formation.  The scars have not been examined in 
accordance with the applicable rating criteria.  Therefore, 
prior to further evaluation of the claims on appeal, it is 
necessary that additional VA examinations be conducted to 
assess the nature and severity of the hip disorder, to 
include any associated shortening of the left lower 
extremity, as well as all post-surgical scars.  The RO must 
then determine whether additional separate ratings for the 
post-surgical scars (as well as the lower extremity 
shortening) is warranted.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  

Furthermore, given the appellant's assertions in the 
statement received in April 2006, the Board finds that a VA 
examination to address the etiology of the peripheral 
neuropathy would be beneficial.

During the pendency of this appeal, on March 3, 2006, the 
United Stated Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 C.F.R. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (b) (2005) apply to all five elements of a 
claim for service connection.  Since the claim must be 
remanded for other development, the RO should correct any 
defects in the VCAA notices previously provided the veteran. 

Accordingly, the case is REMANDED for the following action:

1.	The RO is to send the veteran 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	The RO should ask the appellant to 
clarify whether he desires to have a 
hearing before the RO or the Board, and 
to make arrangements for such hearing, 
if necessary.

3.	The RO should take the appropriate 
steps to schedule the veteran for VA 
examinations as described below.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made 
available to each physician for review 
of the case.  

a.	The veteran is to be examined to 
determine the severity of his left 
hip disorder.  The examiner, in 
accordance with the latest VA 
examination worksheet for evaluating 
the hips, is to provide a detailed 
review of the veteran's history, 
current complaints, and the severity 
of the residuals of fracture of the 
left femur, status post left total 
hip arthroplasty.  The examiner is 
specifically asked to indicate 
whether there is any shortening of 
the left lower extremity as a result 
of the service-connected left hip 
condition, and if so, the exact 
amount of the shortening.  The 
examiner must provide a clear 
explanation for each finding and 
opinion expressed.
b.	The veteran is to be examined to 
determine the severity of the post-
surgical scars of the left hip and 
left knee.  The examiner, in 
accordance with the latest VA 
examination worksheet for evaluating 
scars, is to provide a detailed 
review of the veteran's history, 
current complaints, and the severity 
of the post-surgical scars of the 
left hip and left knee.  The 
examiner must provide a clear 
explanation for each finding and 
opinion expressed.
c.	The veteran should be examined to 
determine the etiology of the 
peripheral neuropathy.  After 
thorough examination, the physician 
is to indicate whether it is at 
least as likely as not (50 percent 
probability or more) that the 
peripheral neuropathy was 
secondarily caused or aggravated by 
the residuals of fracture of the 
left femur, status post left total 
hip arthroplasty.  The examiner must 
provide a clear explanation for each 
finding and opinion.  

4.	Thereafter, following any other 
development, the RO should readjudicate 
the appealed issues based on all the 
evidence of record.  The RO is 
specifically asked to determine whether 
additional separate ratings should be 
assigned for any post-surgical scars as 
well as shortening of the left lower 
extremity.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case and afforded an 
applicable time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


